Citation Nr: 1629772	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an effective date prior to January 6, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to September 26, 2012 for grant of total disability based on individual unemployability due to service-connected disability (TDIU).

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, and from February 1971 to November 1972.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from May 2011, August 2012 and December 2013 rating decisions of the VA Regional Office (RO) in Jackson, Mississippi.  An April 2013 hearing was held before a Decision Review Officer (DRO) at the RO.  Then as directed by September 2015 Board remand, the Veteran was provided an April 2016             Travel Board hearing.

The Veteran most recently updated the status of legal representation in this matter to the Veterans Service Organization (VSO) denoted on the title page above.

The Board herein decides the issues of an earlier effective date for grant of                    service connection for PTSD and service connection for tinnitus, and the remaining issue of earlier effective date for TDIU is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Following a Board June 2003 decision denying the Veteran's original claim for entitlement to service connection for PTSD, and July 2005 RO rating decision denying petition to reopen the same, a claim to reopen was received on January 6, 2010.

2. There is no earlier pending or unadjudicated claim for service connection for PTSD than the aforementioned January 6, 2010 petition to reopen. 

3. Notwithstanding argumentation raised by the Veteran and representative for application of 38 C.F.R. § 3.156(c), no additional service department records were obtained since 2003 that led to the ultimately favorable outcome in this case,             as to otherwise remove the finality of the Board's June 2003 decision.  

4. There is sufficient basis from the Veteran's competent lay testimony, in and of itself, essentially consistent with circumstances of excessive in-service noise exposure, as to determine that in all reasonable likelihood the Veteran presently has tinnitus that was incurred in, and/or consistent with, active military service.


CONCLUSIONS OF LAW

1. The criteria are not met to establish an earlier effective date than January 6, 2010 for the grant of service connection for PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.400 (2015). 

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

As regarding the Board's grant herein of the claim of entitlement to service connection for tinnitus, those criteria being effectively met, the VCAA is inapposite and discussion of it, in relation to the matter, is rendered moot.

However, the Board also decides an earlier effective date claim here.  The Veteran has been provided satisfactory and timely VCAA notice regarding the claim of earlier effective date for PTSD, from August 2011 RO correspondence.  Strictly speaking, the dictates of the VCAA notice requirement do not apply anyway.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the assigned effective date does not require additional 38 U.S.C.A.          § 5103(a) notice, absent assertion otherwise by the claimant of prejudicial impact from defective VCAA notice with respect to that "downstream element."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson,  21 Vet. App. 112, 119 (2007).  Here, however, in interest of thoroughness the Veteran did receive the August 2011 claim specific notice on the issue of earlier effective date. 

Moreover, VA's duty to assist has been fulfilled in this instance.  Given that the benefit sought is that of an earlier effective date for compensation for PTSD as a disability already adjudicated service-connected, most if not all of the relevant evidence and information originates from documentation already of record.                    The Veteran's arguments in favor of earlier effective date, indeed, are more so legal in nature and draw upon existing facts already known.  Still, more recent VA outpatient treatment records have been obtained, and the Veteran underwent            VA Compensation and Pension examination.  The Veteran himself has provided further income history records from the Social Security Administration (SSA),           and this along with copy of a July 2013 private psychological evaluation.                      As indicated, the Veteran testified at a hearing before RO personnel.  An April 2016 Travel Board hearing was later held, during which the Veteran presented testimony and received proper assistance in developing his claim.  See Bryant v. Shinseki,              23 Vet. App. 488 (2010).  There is no indication of further development to complete or relevant evidence to obtain.  The Board has a sufficient basis upon which to issue a decision. 

I. Service Connection for Tinnitus

Under applicable law, service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.               38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R.                      § 3.303(d) .

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).

If there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involve those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).
Certain chronic conditions, such an organic disease of the nervous system, may be presumed to have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to a           10 percent level within one-year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Moreover, under VA law, when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. See 38 C.F.R. § 3.102.  See, too, Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has duly considered this claim, and when implementing relevant law and provisions, this inclusive of VA's benefit-of-the-doubt doctrine, will decide to award entitlement to service connection for tinnitus.  Along these lines, the Board takes note of the Veteran's April 2016 hearing testimony (hearing transcript, t. 11-12), wherein the Veteran said that he first experienced the relevant problem when he was about seven weeks into basic training and on the infiltration course.                  He recalled being down crawling and unable to pick himself up because of machine gun fire overhead, and recalled further that when he passed certain areas they would detonate explosions.  At one point, further recalled, is that he was a little too close to the pit when an explosion went off, and for maybe three or four days he could not hear anything.  He then kept telling the Drill Sergeant he was having problems with his ears, but did not receive much assistance, and to his understanding going to sick call would mean achieving a lesser rating in service.  Finally, the Veteran received an in-service audiological evaluation in 1972 with a variety of tests, all done at           Fort Sam Houston, and the Veteran informed the military evaluators that his ears had not stopped ringing since the charge went off in 1968.  To the Veteran's recollection he was told that this problem originated from all the loud noise and guns from having served in Vietnam.  Finally, at the hearing, the Veteran clarified (on questioning from his representative) that according to the doctor at Fort Sam Houston, the condition of tinnitus was not only related to his military service as far as combat service, he also related it to the incident while in boot camp.  [Parenthetically, though, and as noted in somewhat more detail in subsequent discussion of other claims, the Veteran did not specifically have participation in combat during service.  Nevertheless, he obviously can describe events of bootcamp.]

Review of Service Treatment Records (STRs) indicates, in May 1972 the Veteran presented to an ENT (ear/nose/throat) clinic at Fort Polk, Louisiana, with a flat sensorineural hearing loss since May 1970.  The military audiologist then noted that because of inconsistency in testing that treatment provider was unable to evaluated the Veteran's hearing.  The provisional diagnosis was inconsistent responses.          
Thereafter, July 1972 in-service audiology response (it is unclear what military base or facility processed this) was in pertinent part, of inconsistent audiograms; results not consistent with a severe hearing loss; behavioral responses inconsistent with audiometric picture.  The recommendation, was that the Veteran should not be considered for Medical Board on hearing until further evaluation was completed; further evaluation was needed; and the Veteran needed a consultation with the psychiatry department.

Then on October 1972 evaluation from the ENT clinic, Fort Polk, the conclusion stated was that administrative evaluation at Fort Sam Houston not consistent with severe hearing loss, and a psychiatry evaluation was needed.  Reevaluated at        Fort Polk in November 1972, the Veteran was found to apparently have a severe hearing loss, though the audiologist felt his responses were inconsistent and his actual hearing may not be that severe.  The Veteran was then put on a H-3 physical profile for bilateral sensorineural hearing loss, and it appears, received underwent Medical Board proceedings. 

The Veteran had occasion to undergo VA Compensation and Pension examination twice.  On the first examination, September 2010, the Veteran reported military noise exposure from cannon fire, gunfire, rockets, mortar and helicopters.  Tinnitus was reportedly constant and began while he was in Vietnam.  However, the VA examiner could not determine etiology of tinnitus without resorting to mere speculation -- presumably, this was because the Veteran's audiometric test results were not reliable, in that the voluntary pure tone thresholds appeared to be considerably exaggerated.  

On May 2011 examination, a very similar opinion was forthcoming that the VA audiologist could not ascertain etiology of tinnitus without resort to speculation, again, with unreliable recent audiometric results and, ostensibly, because of                 the Veteran's "inability to give date of onset of tinnitus."  

Having reviewed the foregoing, the Board is mindful that the Veteran had competent noise exposure, with no contravening evidence that he damaged his ears in a material sense during his reported basic training exercise.  Moreover, he served in Vietnam and probably had significant noise exposure there including, per his report.  His account is presumed competent, with no reason, as here, to doubt credibility.  See generally, Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  
There was clearly disagreement by in-service audiologists about what exactly was going on, inconsistent audiograms included.  But that does not controvert noise exposure, or likelihood of the same, and with hearing protection too being absent.

Next, the Veteran obviously competently reports tinnitus now.  Finally, there is the matter of the Veteran competently reporting tinnitus in service, in the intervening years since, and now.  As mentioned, tinnitus is a "chronic" disease under VA regulations.  By his competent testimony, causation is fairly established.  The Board is not without review of prior VA medical opinions.  All the same, the Board is not persuaded by the examiners' findings, implied, that lack of a reliable audiogram,           in and of itself, frustrates reaching diagnosis of the condition of tinnitus.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  The Veteran's testimony is duly accepted, to establish the very essential element of causation.

Accordingly, on these grounds, the Board will award service connection for tinnitus.






II. Earlier Effective date for Service Connection for PTSD

Applicable Law and Regulations

Under VA law, the effective date of an award of compensation benefits that is based on an original claim will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

For original claims for service connection, the effective date can be the day following separation from active service if the claim is received within one year after separation from service; otherwise, the rule is the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

For claims reopened based on receipt of new and material evidence, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later. See 38 C.F.R. § 3.400(q)(2). 

The date of claim is determined by the date it was received by VA.  See 38 C.F.R.         § 3.1(r).

For purpose of this case (before new regulations effective March 24, 2015), the law readily allowed filing of informal claims.  A "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p)  (2014).  Any communication indicating intent to apply for a VA benefit might be considered an informal claim provided it identified the benefit sought.  38 C.F.R.           § 3.155(a).  See also, Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

Under applicable law, there are specific additional VA criteria to establish service connection for PTSD: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and            (3) medical evidence of a link between current symptomatology and the claimed  in-service stressor.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. § 3.304(f) .

The requirement of an in-service stressor is established by the veteran's testimony alone if he is shown to have engaged in combat with the enemy.  See 38 U.S.C.A.           § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996). 
 If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For an in-service stressor not related to participation in combat, independent corroboration by outside evidence is required beyond the veteran's lay testimony alone.  The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  

Apart from the above provisions, VA revised the regulation governing adjudication of claims for service connection for PTSD, effective July 13, 2010.  See 75 Fed. Reg. 39,843, later codified at 38 C.F.R. § 3.304(f)(3).  The new regulation eases the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Merits of the Claim

The Board has reviewed this claim for earlier effective date than January 6, 2010               for service connection for PTSD in accordance with the requirements of the law, and finds that applying these relevant provisions, such an earlier effective date            is not assignable.  

In so finding, at the outset, the law on effective dates is for application.  While true that the Veteran filed an original claim much earlier than 2010 for service-connected compensation, by October 1993 RO rating decision that claim was denied.  On appeal, a Board decision of June 2003 denied the claim.  In that issuance, the Board's reasoning was that the Veteran simply did not have a clinical diagnosis of PTSD, the syndrome ruled out by February 2003 VA psychiatric examination.  The Board had clearly accepted the veracity of the Veteran's identified in-service stressor that his unit in Vietnam came under mortar attack several times, yet, without a diagnosis of the very condition claimed could not grant service connection.  The Board's decision was not appealed to the U.S. Court of Appeals for Veterans Claims (Court).  It became final on the merits.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1100 (2015).   

After the Veteran filed an April 2005 petition to reopen the matter, it was denied by July 2005 RO rating decision, again for reason of lack of PTSD diagnosed.                The Veteran did not appeal therefrom or submit new and material evidence within one year, rendering the July 2005 RO determination a final one.  See 38 U.S.C.A. § 7105(c).

In January 2010, the Veteran filed another petition to reopen.  On this more recent attempt a January 2011 RO rating decision reopened and granted the claim, with a 50 percent evaluation assigned effective January 6, 2010.  Ostensibly, the claim  was reopened under the then-new regulation relaxing the proof requirement for a stressor where due to hostile military activity.  See generally, 38 C.F.R.                       § 3.304(f)(3).  Given moreover that October 2010 VA examination linked a now confirmed diagnosis of PTSD with the stressor of witnessing rocket and mortar attacks, the underlying benefit sought of service connection was granted as well.  The assigned effective date of service connection of January 6, 2010 directly reflected the date of receipt of the Veteran's petition to reopen the matter.   

Therefore, prior to addressing the Veteran's contentions on the merits in this case, and strictly construing the law on effective dates applied to this case, January 6, 2010 as the most recent petition to reopen is the current assigned effective date and starting point of the analysis.  See 38 C.F.R. § 3.400(q)(2).

The Board is also well aware that for purposes of assignment of an effective date,  if a claim is reviewed within one year from the effective date of a liberalizing law on a VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).  Whereas the VA regulations relaxing the requirements for stressor corroboration were issued July 2010, these amendments to 38 C.F.R. § 3.304(f)(3) are not to be considered a liberalizing law for said purposes.  See 75 Fed. Reg. 39843 -01, 39851 (July 13, 2010).  In any event, the Veteran already has an effective date preceding this by   six months.

In furtherance of this claim the Veteran has raised a series of arguments that warrant scrutiny.  One point raised consistently at the Board hearing is that substantively and medically speaking, the Veteran maintains he has had the condition of PTSD        at least since 1991 when he first filed a claim for compensation benefits for that same condition, and though he recalled some evaluating treatment providers          were not convinced that PTSD was what the Veteran manifested, he had indeed been given psychotropic medication for that same condition back in 1991.  (Board hearing transcript, t. 3-4).  Along these lines, the Veteran recalled a one-month period of psychiatric treatment at the Jackson, Mississippi VA Medical Center (VAMC) during 1991, and noted he was originally discharged from service for difficulty getting along with others which he believed was a precursor to later psychiatric difficulties.  A second argument raised by the Veteran at the Board hearing (t. 5) was that in his view there was evidence supporting his original claim for service connection for PTSD, namely that supporting an identified stressor, but that VA had taken the evidence out of the record early in the process and left him to exhaust all of his appeals to his detriment. 

Another argument comes into focus through communication from the Veteran's prior legal representative, in accordance with 38 C.F.R. § 3.156(c), when VA             will reconsider a denial in light of receipt new service department records.                        The representative's January 2013 memorandum contends:  the Veteran first filed for service connection for PTSD in 1991 reporting a stressor of mortar fire while at Nha Trang in Vietnam in 1970.  An October 1993 RO rating decision denied his claim because the stressor could not be verified.  On appeal, upon Board remand, February 2003 records inquiry confirmed that the 459th Signal Battalion in                Nha Trang sustained mortar fire on several occasions in 1970.  The Board's              June 2003 decision denied the claim for no diagnosis of PTSD.  Later, in 2010,  new Form DD-214s were added to the record.  Further, according to the instant argumentation, the January 2011 RO rating decision reopened and granted service connection because the Veteran had engaged in combat which verified his stressors.  According to the representative, because the January 2011 rating decision granted service connection from review of service records added in 2003 and 2010, after original denial in 1993, section 38 C.F.R. § 3.159(c) applied and the proper effective date of service connection should be from the original claim in April 1991.
The point made was that the Veteran's claim was finally granted January 2011 based upon the same stressors that had been always alleged since 1991, and so because of the service department records received in the interim and applying section 3.156(c), the claim should date back retroactively to 1991.

For reference, under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  See 38 C.F.R.               § 3.156(c)(1).  

Moreover, an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  See 38 C.F.R. § 3.156(c)(3). 

Addressing these contentions, to begin with the Board's understands the Veteran alleges, has supporting evidence of, and indeed may well have had the condition of PTSD continuously since 1991, perhaps even earlier since service.  Some of his treatment providers diagnosed PTSD as early as then.  A July 2013 private psychological evaluation report since then similarly states it was felt "more likely than not that [the Veteran's] PTSD began when he was in the military for the years noted above and has persisted to the present time."  (Report of Dr. J.E.M., p.8).   See generally, Young v. McDonald, 766 F.3d 1348, 1352  (Fed. Cir. 2014) (indicating that having a medical diagnosis of PTSD is a condition precedent to establishing "date entitlement arose" to service connection for PTSD).                          For purposes of this case, however, the law governing effective dates is clear.  Besides factual entitlement, there must be an earlier date of claim to assign an earlier effective date.  Entitlement can be no earlier than the effective date of claim for service connection, and if service connection was previously and finally denied, the effective date of petition to reopen.  See 38 C.F.R. § 3.400(q)(2).  

Notwithstanding the medical history in this case, the Board must adhere to the law on effective dates.  See 38 U.S.C.A. § 7104(c).  Here, the claim was originally considered and denied by the Board in June 2003 based on conclusion that the best evidence at that time (with essentially, contrary medical conclusions proffered) weighed against a diagnosis of PTSD.  The first petition to reopen the same was denied July 2005.  Nor is there an earlier communication than January 6, 2010 that represents a pending or unadjudicated claim.  Barring some challenge to the inherent finality of the earlier June 2003 Board decision (or July 2005 RO decision on reopening attempt), the January 6, 2010 (second) petition to reopen service connection constitutes the operative date of claim, and no earlier.  Substantive entitlement however compelling on grounds of equity, unfortunately, cannot get around the literal application of denoting a filing date of a claim.

A second assertion raised was that VA had taken the evidence out of the record early in the process, leaving the Veteran to exhaust all of his appeals to his detriment.  There is no reason to believe this is the case, based on what can be ascertained from the claims file.  Particularly, there is no patently obvious instance or example of evidence that was missing from the claims file back when the Board decided and denied the Veteran's claim in June 2003.    

It warrants mention, as well, the Veteran does not raise a theory of Clear and Unmistakable Error (CUE) in any prior Board or RO adjudicative determination.  One available ground for alleging CUE, which is itself defined as a very specific and rare kind of error, happens to be that the correct facts as known at the time were not before the adjudicator (that is, more than simple disagreement as to how the facts were weighed and evaluated).  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See, too, Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  This has not been specifically alleged through pleading CUE.

The Board now turns to the final grounds for recovery that were raised by               the Veteran and prior representative, that of application of section 3.156(c) for reconsideration of a prior decision on receipt of additional service department records.  It is alleged that new service department records were part of the reason service connection was awarded January 2011, even if other factors were also             at play (i.e., a verified PTSD diagnosis).  This interpretation of this history of the case is not borne out by the record.  Rather, no pertinent new service department records were obtained since the June 2003 Board denial of the Veteran's original claim.  The Board's June 2003 decision thus cannot be reconsidered de novo under section 3.156(c).  While technically true, that back in October 1993 an RO rating decision failed to verify the Veteran's alleged stressor in support of PTSD, this October 1993 RO rating decision can no longer be independently challenged because it was appealed to the Board, and therefore subsumed by June 2003 Board decision.  See 38 C.F.R. § 20.1104.  Meanwhile, all additional service records developed pursuant to the Board's 1996 remand, including from USASCRUR (which formerly investigated incidents from official unit ) were later duly and properly considered by the Board in its June 2003 decision.  This decision, moreover, finally decided the Veteran's original claim.  Consequently, the Board's June 2003 decision afforded a full and fair opportunity to review the Veteran's claim pending since 1991 in light of all service records (and again, notwithstanding what the RO determined back in 1993), not withholding any evidence.  Nothing follows since 2003 in the way of additional service department records, or for that matter since the 2005 denied petition to reopen.  In sum, no new service department records have been acquired such that the finality of any prior adjudication is vitiated pursuant to section 3.156(c).  

(Parenthetically, the Veteran's prior representative indicated that apparently new copies of Form DD-214, Report of Separation from Service were obtained in 2010.  The Board cannot definitively rule this out from observation of the claims file in format of Veterans Benefits Management System (VBMS) electronic claims folder; but nonetheless, there simply is no indication that said copies of forms contributed anything further to knowledge of the Veteran's case, and/or added information to the DD-214 already on file.  This is particularly true as the Veteran's relevant unit designation was clearly already well-known, as had permitted the 2003 USASCRUR unit history inquiry in the first place.)   

Accordingly, in light of what the record objectively shows and reviewing all pertinent assertions and argumentation in this matter at hand, there are not tenable grounds to award an earlier effective date of service connection for PTSD.              No earlier date is assignable than the January 6, 2010 petition to reopen, under these circumstances.  The preponderance of the competent evidence being unfavorable, this claim, VA's benefit-of-the-doubt doctrine held not applicable where the evidence on the whole weighs against a claim.  


ORDER

Service connection for tinnitus is granted.

The claim for an effective date prior to January 6, 2010 for the grant of service connection for PTSD is denied.


REMAND
  
As indicated, herein the Board has granted service connection for tinnitus, which obviously impacts the Veteran's TDIU claim, regarding unemployability in light of service-connected disability.  Technically speaking still, however, following the grant of service connection for tinnitus, the exact initial rating and effective date assigned are forwarded to the respective consideration of the AOJ, upon implementing the grant of compensation benefits.  This is of particular importance given the situation here because in fact, the Veteran was rated at 50 percent for PTSD prior to September 26, 2012 which is not alone enough to meet the preliminary schedular standards for TDIU entitlement.  See 38 C.F.R. § 4.16(a).           So without an initial AOJ adjudication of benefits implementing a disability rating (with assigned effective date) for tinnitus it is hard to see where the claim for earlier effective date currently stands.

Therefore, the Board must defer action on the proper effective date for TDIU, pending the requisite AOJ action on the Board's tinnitus grant. 

Accordingly, the claim is REMANDED for the following action:

1. The AOJ should promulgate a rating decision determining the assigned initial disability rating and effective date for the grant of service connection for tinnitus.

2. Thereafter, and as warranted from the record, conduct all further evidentiary development as warranted, (including if needed medical opinion regarding nature, severity and extent of tinnitus, and/or impact upon employability).

3. Then readjudicate the claim remaining on appeal for earlier effective date for TDIU, based upon all additional evidence received.  Thereafter,  if the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


